Order entered February 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00704-CV

                            CTMGT FRISCO 11, LLC, Appellant

                                               V.

         ONCOR ELECTRIC DELIVERY COMPANY, LLC, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-01359-2014

                                           ORDER
       We GRANT appellant’s February 18, 2015 unopposed second motion for an extension of

time to file a reply brief. Appellant shall file a reply brief by MARCH 9, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE